Title: To John Adams from Alexander Hamilton, 25 June 1792
From: Hamilton, Alexander
To: Adams, John



My Dear Sir
Philadelphia June 25 1792

You will find enclosed your account, which I take the liberty to send, lest by not adverting to the state of it, some inconvenience might insue.
You are I presume aware, that Mr. Clinton is to be your Competitor at the next election.  I trust he could not have succeeded in any event, but the issue of his late election will not help his cause.  Alas! Alas!
If you have seen some of the last numbers of the National Gazette, you will have perceived that the plot thickens and that something very like a serious design to subvert the Government discloses itself. With sincere respect and attachment I remain, Dr Sr / Yr. Obed ser

A Hamilton